Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered October 13, 2004, which, insofar as appealed by third-party defendants, denied their cross motion for summary judgment dismissing the third-party complaint, unanimously reversed, on the law, without costs, the cross motion granted and the third-party complaint dismissed. The Clerk is directed to enter judgment accordingly.
This is an action for personal injuries allegedly sustained when plaintiff, having brought his vehicle to a stop behind third-party defendants’ truck, was rear-ended by a vehicle owned and operated by defendants and third-party plaintiffs, propelling plaintiffs automobile into the truck in front of him. Here, two vehicles were allegedly rear-ended. It is well settled that the driver of a motor vehicle must maintain a safe distance between his vehicle and the one in front of him, and that a rear-end collision with a stopped vehicle establishes a prima facie case of negligence on the part of the driver who strikes the vehicle in front (Johnson v Phillips, 261 AD2d 269, 271 [1999]), unless the operator of the rear vehicle can come forth with an adequate, nonnegligent explanation for such accident (Grimes-Carrion v Carroll, 13 AD3d 125, 126 [2004]). In this case, while plaintiff and defendants dispute whether defendants rear-ended plaintiff, there is no factual dispute regarding any negligence on *225the part of third-party defendants. There was no testimony that third-party defendants’ vehicle had cut off plaintiffs automobile. Third-party defendants were able to rely on the presumption of negligence as to the vehicles behind their truck, plaintiffs evidentiary submissions were consistent with those of third-party defendants, and defendants failed to overcome the presumption of negligence. Concur—BuckleyP.J., Saxe, Ellerin, Nardelli and Williams, JJ.